                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW MEXICO

DORA MAYO,

        Plaintiff,
v.                                                                          Civ. No. 19-491 GJF/KRS

CENTRAL NEW MEXICO
CORRECTIONAL FACILITY, et al.,

        Defendants.

                                    ORDER TO SHOW CAUSE

        THIS MATTER comes before the Court sua sponte following Defendant State of New

Mexico ex. Rel. Central New Mexico Correctional Facility’s Notice of Removal [ECF 1]

(“Notice”) in the above captioned case.

        In the Tenth Circuit, a court may examine its subject matter jurisdiction at any time in the

proceedings. Tuck v. United Services Auto. Ass’n, 859 F.2d 842, 844 (10th Cir. 1988) (“If the

parties do not raise the question of lack of jurisdiction, it is the duty of the federal court to determine

the matter sua sponte.”). And “[b]ecause the jurisdiction of federal courts is limited, there is a

presumption against our jurisdiction, and the party invoking federal jurisdiction bears the burden

of proof.” Merida Delgado v. Gonzales, 428 F.3d 916, 919 (10th Cir. 2005). Furthermore,

“[s]ince a defendant may remove a case only if the claim could have been brought in federal court

. . . the question for removal jurisdiction [based on federal question jurisdiction] must also be

determined by reference to the ‘well-pleaded complaint.’” Merrell Dow Pharm. Inc. v. Thompson,

478 U.S. 804, 808 (1986); see also Holmes Group, Inc. v. Vornado Air Circulation Systems, Inc.,

535 U. S. 826, 831 (2002) (noting “the principle that federal jurisdiction generally exists ‘only

when a federal question is presented on the face of the plaintiff’s properly pleaded complaint.’”

(emphasis in original) (quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987)).
       In both the Notice and the accompanying civil cover sheet, Defendant relies on “Federal

Question” as the basis for subject matter jurisdiction in this Court. In doing so, Defendant

highlights Plaintiff’s request for “Judgment [to] be entered in his behalf in an amount adequate to

compensate him fully and completely for the violation of his rights and for Attorney fees.” Notice

Ex. A at 3.   Defendant specifically contends that “[b]y seeking damages and attorney’s fees based

upon the purported violations of her civil rights, plaintiff has pleaded a federal question—a claim

under 42 U.S.C. § 1983—within her complaint.” Notice 2.

       After carefully reviewing the Notice as well as Plaintiff’s state court complaint, this Court

has serious concerns regarding whether there is – at least at this time – federal question jurisdiction

over Plaintiff’s claims, as the Notice asserts. Indeed, this Court cannot discern at all whether the

“civil rights” that Plaintiff has sued to vindicate arose from state law, federal law, or both.

Plaintiff’s complaint is altogether ambiguous on this point (and several others). Nonetheless, as

the party invoking this Court’s jurisdiction, the burden is on Defendant to prove that the complaint

does indeed present a federal question. This Court is not satisfied that a civil rights plaintiff’s

mere pursuit of money damages and attorney’s fees implicitly signals that the complaint is invoking

42 U.S.C. § 1983. Absent some case law to that effect, this Court is reluctant to make that

inference or to conclude that such an inference, without more, is sufficient to satisfy Defendant’s

burden of proving federal question jurisdiction.

       Therefore, IT IS ORDERED that not later than June 12, 2019, Defendant shall SHOW

CAUSE in writing why the United States District Court should not remand this case back to the

New Mexico Thirteenth Judicial District Court for lack of subject matter jurisdiction.

       SO ORDERED.


                                                   2
________________________________________
THE HONORABLE GREGORY J. FOURATT
UNITED STATES MAGISTRATE JUDGE




  3
